DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 5 – 9, 12 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0289806 to Girdhar et al. (hereinafter Girdhar) and in view of US Patent Application Publication No. 2015/0148077 to Jelle.

Regarding Claim 1, Matthieu Girdhar discloses (¶10) using geo-fences to control access to IOT device data. Further, it discloses:
method for managing a sensor area network (Girdhar discloses (¶15, Fig. 1) configuring geographically-based access management for IOT device data.
in response to receiving a geofence trigger event from an Internet of Things device (Girdhar (¶50, Fig. 5:508) determines whether the device is located within a geographical area) determining whether to add the Internet of Things device to a sensor area network of Internet of Things devices within a geofenced area (Girdhar (¶50-51, Fig. 5:510) determines whether the device complies with additional parameters indicated in the geo-fence policy) based on a validation technique (Girdhar discloses (¶50-51, 68, Fig.6:611) geo-fence authenticator authenticates a device's location against a geo-fence policy to determine whether the device is located in a geographical area from which data access is permissible) enabling sharing of information within the sensor area network between member devices of the sensor area network and the Internet of Things device (Girdhar (¶55, Fig. 5:514) discloses if the device complies with the geo-fence policy, the interface retrieves the IOT device data from storage and supplies the data to the device.)
Girdhar does not explicitly disclose in response to determining to add the Internet of Things device, updating the sensor area network with information associated with the Internet of Things device. However, in an analogous art, Jelle teaches:
 in response to determining to add the Internet of Things device, updating the sensor area network with information associated with the Internet of Things device; Jelle (¶68 - ¶71) discloses computing device is configured to automatically add and/or remove objects from the geofence group according to inclusion rules. An object may be added to the group if, for example, it intersects the geofence, or is within a designated distance from the geofence, and so forth. The computing device updates the graphical representation in real time and changes the shape of the geofence to reflect changes in the locations of the objects as updated location information is received.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for managing a sensor area network, in response to receiving a geofence trigger event from an Internet of Things device, determining whether to add the Internet of Things device to a sensor area network of Internet of Things devices within a geofenced area, based on a validation technique, enabling sharing of information within the sensor area network between member devices of the sensor area network and the Internet of Things device, as disclosed by Girdhar, and in response to determining to add the Internet of Things device, updating the sensor area network with information associated with the Internet of Things device, as taught by Jelle, for the purpose of implementing systems and methods of using geofences to monitor and manage the operation of mobile objects (Jelle, ¶1).

Regarding Claim 2, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Further the combination discloses:
in response to determining to not add the Internet of Things device, limiting the sharing of information within the sensor area network to among the member devices only; Girdhar discloses (¶52, ¶54 and Fig. 5) if the device is not located within a geographical area indicated by the geo-fence policy or if the device does not comply with the parameters indicated in the geo-fence policy, the interface determines whether the requested data is exempt from the geo-fence policy (511). If no requested data is exempt from the geo-fence policy, the interface denies the request to access the IOT device data (512). 
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 5, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the validation technique comprises performing a handshake operation based on at least one of a device hardware characteristic, a device type or category, a device output, a device feature or capability, a preloaded private key, and/or a device signature comparison to previously authorized devices or member devices; Girdhar discloses credential authenticator (¶18) using login credentials 104 as an identifier for the user device 103, such as a media access control (MAC) address or an Internet Protocol (IP) address or username/password or components of a machine (e.g., a particular circuit card enclosed in a housing with other circuit cards/boards), firmware, a circuit card with circuitry configured and programmed with firmware for authenticating credentials.
The motivation to combine the references is similar to the reasons in Claim 1.


Regarding Claim 6, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the trigger event occurs in response to the Internet of Things device entering the geofenced area; Girdhar (¶50, Fig. 5:508) determines whether the device is located within a geographical fenced area.
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 7, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the sensor area network is automatically created based on a contextual need; Girdhar discloses (¶60) the geographic areas are dynamically adjusted (i.e. created) in response to user behavior. For example, a user may begin a session for accessing data within a geographical area and may then travel outside of the area during the session. The IOT data interface may detect this change in location and expand the geographical area to accommodate the user's movement.
The motivation to combine the references is similar to the reasons in Claim 1.

Claim 8, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 9, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 12, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 13, do not teach or further define over the limitation in claim 6 respectively. Therefore claim 13 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 14, do not teach or further define over the limitation in claim 7 respectively. Therefore claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Claim 15, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 15 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 16, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 19, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 20, do not teach or further define over the limitation in claim 6 respectively. Therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 6.





Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0289806 to Girdhar, in view of US Patent Application Publication No. 2015/0148077 to Jelle and US Patent Application Publication No. 2014/0273859 to Luna et al. (hereinafter Luna).

Regarding Claim 3, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Girdhar in view of Jelle do not explicitly disclose determining that the Internet of Things device has departed the sensor area network and disabling the sharing of information within the sensor area network between the member devices of the sensor area network and the Internet of Things device. However, in an analogous art, Luna teaches:
determining that the Internet of Things device has departed the sensor area network and disabling the sharing of information within the sensor area network between the member devices of the sensor area network and the Internet of Things device; Luna discloses (¶54-¶55) that threshold proximity indicates a pre-programmed preferred or optimum maximum distance for exchanging data corresponding to an available connection path. And upon a determination that the wireless device is moving farther away (i.e., decreasing in proximity), and reaching a threshold proximity beyond which data communication cannot be adequately maintained, the connection awareness device stops the output device's performance of the operation.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for managing a sensor area network, in response to receiving a geofence trigger event from an Internet of Things device, determining whether to add the Internet of Things device to a sensor area network of Internet of Things devices within a geofenced area, based on a validation technique, enabling sharing of information within the sensor area network between member devices of the sensor area network and the Internet of Things device and in response to determining to add the Internet of Things device, updating the sensor area network with information associated with the Internet of Things device, as disclosed by Girdhar in view of Jelle, and determining that the Internet of Things device has departed the sensor area network and disabling the sharing of information within the sensor area network between the member devices of the sensor area network and the Internet of Things device, as taught by Luna, for the purpose of implementing techniques for intelligent device connection for wireless media ecosystem (Luna, ¶2).

Claim 10, do not teach or further define over the limitation in claim 3 respectively. Therefore claim 10 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 17, do not teach or further define over the limitation in claim 3 respectively. Therefore claim 17 is rejected for the same rationale of rejection as set forth in claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0289806 to Girdhar, in view of US Patent Application Publication No. 2015/0148077 to Jelle and US Patent Application Publication No. 2019/0155659 to Rodriguez Bravo et al. (hereinafter Rodriguez).

Regarding Claim 4, Girdhar in view of Jelle discloses all the elements with respect to claim 1. Girdhar in view of Jelle do not explicitly disclose in response to a determination to add the Internet of Things device, enabling sharing of resources within the sensor area network between member devices of the sensor area network and the Internet of Things device. However, in an analogous art, Rodriguez teaches:
in response to a determination to add the Internet of Things device, enabling sharing of resources within the sensor area network between member devices of the sensor area network and the Internet of Things device; Rodriguez discloses (¶25) sensors associated with an IoT device are added to a pool of resources accessible to additional IoT devices on an associated network in response to adding the IoT device to the network.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine method for managing a sensor area network, in response to receiving a geofence trigger event from an Internet of Things device, determining whether to add the Internet of Things device to a sensor area network of Internet of Things devices within a geofenced area, based on a validation technique, enabling sharing of information within the sensor area network between member devices of the sensor area network and the Internet of Things device and in response to determining to add the Internet of Things device, updating the sensor area network with information associated with the Internet of Things device, as disclosed by Girdhar in view of Jelle, and in response to a determination to add the Internet of Things device, enabling sharing of resources within the sensor area network between member devices of the sensor area network and the Internet of Things device, as taught by Rodriguez, for the purpose of improving Internet device technology associated with sharing hardware/software resources and sensors between devices based on information retrieved via hardware sensors of the devices (Rodriguez, ¶1).

Claim 11, do not teach or further define over the limitation in claim 4 respectively. Therefore claim 11 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 18, do not teach or further define over the limitation in claim 4 respectively. Therefore claim 18 is rejected for the same rationale of rejection as set forth in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451